     Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 1 of 18 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

RICHARD CORBIN,                                    )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )
                                                   )
EVAN LEVINE, ROSS CARMEL, ROBERT                   )
NATHAN and CARMEL, MILAZZO                         )
& DICHIARA f/k/a CARMEL, MILAZZO &                 )
FEIL,                                              )
                                                   )
       Defendants.                                 )
                                                   )


                                VERIFIED COMPLAINT

       Richard Corbin states the following as his Verified Complaint against Evan Levine,

Ross Carmel, Robert Nathan and Carmel, Milazzo & Feil, LLP, f/k/a Carmel, Milazzo &

DiChiara:

                      ALLEGATIONS COMMON TO ALL COUNTS

       1.      This is an action to redress the systematic oppression and blatant breaches of

fiduciary duty owed to a minority shareholder of a company that he founded by the company’s

other shareholders, officers and directors. Through a series of illegal and improper “meetings”

held under cover of darkness and without Corbin’s knowledge or consent, the Defendants

improperly diluted or eliminated Corbin’s substantial equity interest, allegedly terminated his

employment as Chief Financial Officer, and attempted to strip him of his status as a director.

Defendants’ conduct, including the filing of a frivolous lawsuit unsuccessfully seeking prior

restraint of Corbin’s speech and other temporary and preliminary injunctive relief, and placing

the company’s most important contract in jeopardy, has directly damaged Corbin in his
      Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 2 of 18 PageID #:2




individual capacity and has caused injury to the company. Defendants’ conduct was motivated

by self-dealing and was not related to any legitimate business purpose.

                                           THE PARTIES

        2.       Plaintiff Richard Corbin (“Corbin”) is a citizen of the State of Illinois. He resides

and is domiciled in Illinois.

        3.       Defendant Ross Carmel is a citizen of the State of New York. On information

and belief, he resides and is domiciled in the State of New York.

        4.       Defendant Robert Nathan is a citizen of the State of New York. On information

and belief, he resides and is domiciled in the State of New York.

        5.       Defendant Carmel, Milazzo & Feil LLP (“CMD”) is a partnership. Each of its

partners, Ross Carmel, Chris Milazzo, Timothy Feil and Peter DiChiara are citizens of the State

of New York and they reside and are domiciled in the State of New York.

        6.       Defendant Evan Levine is a citizen of the State of California. Levine resides in

and is domiciled in the State of California.

                                  JURISDICTION AND VENUE

        7.       This Court has subject matter jurisdiction over the claims asserted herein

pursuant to 28 U.S.C. 1332 in that Plaintiff and Defendants are citizens of different states

and the amount in controversy, exclusive of costs and interest, exceeds $75,000.

        8.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events giving rise to the claims asserted herein occurred in

this District.

        9.       Corbin is the owner of approximately one-third of the issued shares of PsyBio

Therapeutics, Inc. (“PsyBio”), a Delaware corporation and the Plaintiff in this action. PsyBio is



                                                   2
      Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 3 of 18 PageID #:3




in the business of supporting the research and development of medical uses for psilocybin to

treat emotional and mental conditions. Corbin became involved in the industry in or about

February of 2019 when Defendant Evan Levine (“Levine”), Corbin’s then-former business

associate, asked Corbin if he was interested in locating assets through which they could develop

a company. Corbin was charged with locating individuals and universities that were conducting

research in the medical uses of psilocybin and evaluating whether the researchers would be a

good fit through which to develop the business.

       10.     In September of 2019, Corbin identified and contacted Professor Andrew Jones at

the Miami University in Oxford, Ohio (“Miami University”) to determine whether research that

he was performing on the health effects of psilocybin would a be a good platform for PsyBio’s

business.

       11.     Along with Levine, on November 21, 2019, Corbin went to Oxford, Ohio and

personally met with Professor Jones to discuss a possible role for both the university and for him

personally. Levine and Corbin again visited Miami University and Professor Jones on December

18 and December 19, 2019. The purpose of their meeting was to discuss entering into a venture

together which would include the funding of Professor Jones’s research.

       12.     Although PsyBio had yet to take steps to incorporate, on January 15, 2020, the

law firm of Carmel, Milazzo & Dichiara (“CMD”), through its partner Ross Carmel (”Carmel”),

entered into a “Retainer for Legal Representation” agreement. CMD agreed to represent PsyBio

in connection with the formation and structure of the company, drafting employment agreements

for Levine and Corbin, reviewing a license agreement between PsyBio and Miami University,

preparation of the offering materials for PsyBio’s first two rounds of financing, and all general

corporate matters through the second round of financing. In exchange, CMD, through Mr.



                                                  3
      Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 4 of 18 PageID #:4




Carmel, received 4% of the company’s common stock. A true and correct copy of the Retainer

Agreement is attached hereto as Exhibit A.

       13.     Following PsyBio’s retention of CMD in exchange for 4% of the company’s

stock, Corbin incorporated PsyBio on January 21, 2020 by filing a Certificate of Incorporation

with the Delaware Secretary of State. Thereafter, on January 31, 2020, as sole incorporator of

PsyBio, Corbin adopted a resolution appointing Levine, attorney Ross Carmel and himself as

initial directors. A true and correct copy of the 1/31/20 Action by Written Consent of the Sole

Incorporator of PsyBio Therapeutics, Inc. is attached hereto as Exhibit B.

       14.     On February 7, 2020, Levine, Carmel and Corbin, as the members of the Board of

Directors, elected the company’s officers. Levine was elected Chief Executive Officer and

President. Corbin was elected Treasurer/Chief Financial Officer and Secretary. Also on that day,

the company authorized the issuance of 60,000,000 shares of stock with a par value $0.001 per

share. The initial shareholders were: a) Levance Prospects LLC, a company controlled by

Levine, holding 10,000,000 shares, and b) Robert S. Nathan holding 10,000,000 shares.

Additionally, 10,000,000 shares were issued to a company that Corbin controls and, consistent

with the Retainer Agreement, 1,200,000 shares were issued to the company’s attorneys, CMD.

On February 7, 2020, the company also adopted and ratified its Bylaws. A true and correct copy

of the Action by Unanimous Written Consent with Bylaws attached is attached hereto as Exhibit

C.

       15.     CMD did not draft employment agreements for Corbin or Levine, if at all, until

sometime after May 6, 2020.

       The Letter of Intent with Miami University

       16.     Negotiations with Miami University and Professor Jones culminated in a signed



                                                4
      Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 5 of 18 PageID #:5




Letter of Intent dated February 24, 2010. A true and correct copy of the Letter of Intent is

attached hereto as Exhibit D.

       17.     The purpose of the non-binding Letter of Intent was to “summarize the essential

terms and conditions under which” Miami University Professor Jones and PsyBio intended to

work together to advance and expand the university’s research. The Letter of Intent contemplated

that the parties would enter into a sponsored research agreement and exclusive license agreement

to license the provisional patent application for the Methods of Production of Psilocybin and all

intellectual property developed in the pursuit. The Letter of Intent contemplated that Professor

Jones would receive 13% of PsyBio’s stock, as well as an annual research fee and a fee for

serving as Chairman of PsyBio’s “Scientific Advisory Board.” The letter of Intent also

contemplated that Miami University and Professor Jones would split 50% of the company’s net

revenues (4% of sales) representing the royalties the University shared with Dr. Jones. Corbin

believed that under the agreement that he helped negotiate, the company, the university and

Professor Jones would benefit.

       The Company Seeks Investors

       18.     On or about April 27, 2020, Levine sent to Corbin a draft letter outlining the

terms under which Grandhill Capital, Inc., a private equity firm based in Toronto, Canada, would

become an investor in PsyBio.

       19.     When Corbin received the draft term sheet, he was very upset and believed that if

the company entered into a deal with Grandhill Capital, it would be at great risk of breaching its

agreements with Miami University.

       20.     The deal that Levine was negotiating with Grandhill Capital involved the

following:



                                                5
         Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 6 of 18 PageID #:6




    a.          Grandhill would cause PsyBio to acquire a publicly traded “shell” corporation in
                order to take PsyBio public without having to comply with the requirements of
                an IPO;

    b.          Grandhill would loan $500,000 to PsyBio, the proceeds of which would be held
                in escrow by CMD;

    c.          The “shell” company created by Grandhill would effectively receive 12.5% of
                PsyBio’s shares;

    d.          Grandhill would attempt to raise additional equity in the amount of $1.4 million;

    e.          Grandhill would have the right to replace Corbin as CFO with a Vice President
                of Finance, all paid for by PsyBio;

    f.          PsyBio would be required to pay Grandhill monthly rent for an office location in
                Canada despite the fact that it was operating out of the United States;

    g.          PsyBio would be required to issue to Grandhill 10% of the PsyBio’s equity, or
                approximately 4,644,444 shares of common stock, for “nominal consideration”;
                and

    h.          For the opportunity to borrow money from Grandhill, replace Corbin as CFO,
                pay a new CFO, pay rent for space it did not need, and give up 32.5% of the
                company, PsyBio would pay Grandhill an additional $5,000 per month for one
                year.


          21.      The proposed deal with Grandhill would have materially and detrimentally

affected PsyBio’s finances.        For the $500,000 loan it was proposing to make to PsyBio,

Grandhill would receive nearly one-third of the company’s stock through the acquisition of

“extra shares” and “advisory shares” -- an amount that was multiple times the value of

Grandhill’s actual investment.

          22.      Entering into the deal with Grandhill would likely have put PsyBio’s ability to

live up to its commitments to the Miami University in jeopardy. Corbin’s belief was that under

the Grandhill deal, there would not be sufficient cash to fund Miami University’s research

efforts, despite PsyBio’s commitments to the contrary.



                                                    6
      Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 7 of 18 PageID #:7




       Corbin Objects to the Grandhill Deal

       23.     On or about April 27, 2020, as was his right to do as an officer, director and

shareholder, Corbin voiced his strong objection to Levine regarding the contemplated transaction

with Grandhill.    In addition, Grandhill’s eventual takeover of PsyBio, including Corbin’s

immediate replacement as CFO, caused him concern because none of PsyBio’s employees and

officers had employment agreements with PsyBio. Accordingly, on April 27, 2020, Corbin sent

an email to Evan Levine stating, “we need employment agreements too before any deal. Even

with no cash, something to secure long term scenarios.” Corbin was proposing that each of the

officers and employees, including Levine and Nathan, receive an employment agreement before

finalizing any deal with Grandhill. A true and correct copy of Corbin’s April 27, 2020 email to

Levine is attached hereto as Exhibit E.

       The Proposed Employment Agreement

       24.     On April 27, 2020, Corbin sent Levine an email advising Levine that “we all”

needed employment contracts prior to engaging in the Grandhill deal. Because Carmel and his

law firm had failed to draft employment agreements, Corbin drafted and proposed an

employment agreement for consideration and emailed it to Levine on April 30, 2020. The draft

employment agreement proposed, in pertinent part, that: (a) Corbin’s salary would be 80% of

Levine’s; (b) either party could terminate the agreement upon 30 days written notice; and (c) in

the event of termination, Corbin would be entitled to a severance payment of $100,000. A true

and correct copy of the draft employment agreement is attached hereto as Exhibit F.

       25.     Based upon the proposed transaction with Grandhill, there was a likelihood that

PsyBio would not be able to keep its commitments to Miami University, and the shareholders’

equity in PsyBio would be substantially diluted and Corbin would be replaced as an officer, all in



                                                7
      Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 8 of 18 PageID #:8




exchange for the privilege of borrowing $500,000 from Grandhill. A true and correct copy of

Grandhill’s executed term sheet dated April 30, 2020 is attached hereto as Exhibit G.

       26.     Corbin communicated his objections to the Grandhill deal to Levine. In apparent

response, on April 30, 2020, Corbin received a telephone call from Levine telling him for the

first time that “Rob Nathan and Ross Carmel” were “not happy with [Corbin’s] equity

percentage” and that Corbin’s equity in PsyBio needed to be reduced and diluted. Corbin

objected to Levine’s suggestion that he reduce his ownership, explaining to Levine that he had

co-founded the company and had found and originated the deal with Miami University. Corbin

further told Levine that that because he had been working on the project since February of 2019,

he would not agree to reduce his ownership in PsyBio.

       PsyBio’s Purported Dissolution

       27.     In response, on or about May 1, 2020, Levine sent Corbin an email advising that

Levine was going to seek PsyBio’s dissolution. Corbin believed that Levine’s stated intention of

dissolving the company was merely intended to misappropriate PsyBio’s assets, destroy the

value of PsyBio and, instead, convey them to a new company—a company in which Corbin did

not have any ownership interest.

       28.     That same day, May 1, 2020, due to the suspicious nature Levine’s representation

regarding PsyBio’s dissolution, Corbin performed a Delaware LLC search using the term

“PSYBIO.” The search revealed that a newly-formed entity, “PsyBio Life Sciences,” had been

incorporated. The incorporation of PsyBio Life Sciences demonstrated to Corbin that Levine and

Carmel were no longer acting on behalf of the interests of PsyBio and Miami University, but

rather, were acting in their own self-interests.

       29.     On May 1, 2020, in furtherance of PsyBio’s business and as part of his



                                                   8
      Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 9 of 18 PageID #:9




responsibilities as an officer and director, Corbin contacted Professor Jones to advise him that

PsyBio was about to enter into a transaction with a private equity firm that caused him

substantial concern over PsyBio’s ability to fund Professor Jones’s research efforts and that

PsyBio’s directors were meeting to discuss the company’s possible dissolution.

       The May 4, 2020 Meeting of the Board of Directors

       30.     As a direct result of Corbin: a) expressing his concern with the Grandhill

transaction; and b) contacting Professor Jones, on May 1, 2020, Levine sent Corbin an email on

May 1, 2020, on which Carmel was copied, directing Corbin to “be available for a meeting of the

Board of Directors of PsyBio Therapeutics Inc.” on Monday, May 4, 2020 at 3:30 p.m. EST

where the directors would be voting on “the dissolution of PsyBio Therapeutics Inc. and any

other item that a Director chooses to discuss.” A true and correct copy of the May 1, 2020 email

is attached hereto as Exhibit H.

       31.     A telephonic meeting of the Board of Directors was held on May 4, 2020 where,

despite Corbin’s dissent and without any stated business purpose, Levine and Carmel, two of the

three directors, voted to dissolve PsyBio. During the meeting, Carmel, the company’s attorney,

director and fellow shareholder, told Corbin that unless he agreed to reduce his equity, he “could

have a little of something valuable or nothing,” meaning that unless Corbin voluntarily agreed to

substantially reduce his equity in PsyBio, the remaining directors and shareholders would ensure

that the company’s value was reduced to zero. Corbin reiterated his position that he would not

reduce his equity in the company. Thereafter, consistent with Carmel’s threat, Levine

immediately called a vote of directors to dissolve the company, which passed 2-1.

       32.     Soon thereafter, Corbin sent a request to Carmel for a full copy of the minutes

reflecting the Board of Director’s decision to dissolve the Company. Carmel refused to tender



                                                9
    Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 10 of 18 PageID #:10




the minutes. Thereafter, in his role as secretary of PsyBio, Corbin sent an email to Ross Carmel

with proposed minutes reflecting the actions voted on at the director’s meeting.

       33.     Carmel, the corporate attorney, partner of a shareholder and fellow board

member, responded to Corbin’s email, accusing him of changing “the [email] passwords for

PsyBio officers and advisers” and threatening Corbin that his conduct constituted tortious

interference “as well as a multitude of derivative claims.” Furthermore, Carmel’s

communications with Corbin demonstrated to Corbin that not only was Carmel no longer acting

in the best interest in PsyBio as a board member or as its counsel, but was acting in his and his

law firm’s self-interests. A true and correct copy of the May 4, 2020 email exchange is attached

hereto as Exhibit I.

       34.     In response to Carmel’s accusations, also on May 4, 2020, Corbin advised Carmel

that he had not been told that anyone was having difficulty accessing the dissolved company’s

email, but that he would reset people’s passwords if needed. Carmel did not respond to Corbin’s

offer to reset the passwords. Instead, attorney Carmel responded by stating, “Once again, you

are completely lost. You forced yourself out by providing no value and refusing to work. Please

keep all emails and the meta data will evidence your wrongful acts and numerous privacy

violations.”

       35.     Despite Carmel’s threatening tone and language, Corbin again told Carmel that he

needed to know which parties required a password reset so that he could perform a password

reset. Specifically, Corbin reminded Carmel that he had failed “to state which parties need a

password reset.” Carmel’s response was again to ignore Corbin’s request that he identify those

people who could not access their emails so he could reset their passwords. Instead, Carmel

again warned Corbin of “spoliation,” advising him that “there are serious consequences” for



                                               10
    Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 11 of 18 PageID #:11




doing so. Instead of providing Corbin with the information so he could make sure that all

affected persons could access their emails, Mr. Carmel continued his threats.

       36.     On May 6, 2020, Levine and Carmel both advised Corbin that the May 4, 2020

dissolution vote was “not effective” because, according to them, the directors could not vote to

dissolve the company. Thus, based upon Levine and Carmel’s communications with Corbin on

May 6, 2020, the May 4, 2020 board meeting to vote on “The dissolution of PsyBio

Therapeutics” was by all appearances a calculated ruse by the other board members and the

corporate attorney to force Corbin to accept their terms and reduce his equity.

       37.     Also on May 6, 2020, with no prior notice to Corbin, Levin, Nathan and Carmel

executed shareholder written consents purporting to remove Corbin as a board member

(collectively, “May 6 Written Consents”). True and correct copies of the May 6 Written

Consents are attached hereto as Exhibit J. Also on May 6, 2020, Levine sent Corbin a letter

supposedly terminating him from his corporate officer positions. A true and correct copy of the

Termination Letter is attached hereto as Exhibit K.

       38.     As more fully set forth in Corbin’s Counterclaims in Psybio Therapeutics, Inc. v.

Richard Corbin, No. 20-cv-3340 (N.D. Ill. 2020), the allegations of which are incorporated

herein by reference, Corbin’s removal as a board member and termination as an officer was done

contrary to the bylaws and the DCGL and done without proper notice. Further, prior to May 6,

2020, Corbin was never told by anyone that his job performance was not acceptable or that he

had not been doing his job. Rather, Corbin was being eliminated from PsyBio to expand the

other equity positions of the other board members because Corbin would not agree to voluntarily

dilute his ownership of PsyBio, and because of his legitimate concerns regarding and opposition

to the Grandhill deal.



                                                11
    Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 12 of 18 PageID #:12




       The May 21, 2020 Meeting of Officers

       39.     On May 21, 2020 at 3:04 p.m., because Corbin was still an officer of PsyBio,

Corbin called an emergency meeting of PsyBio’s officers for 9:00 p.m. CST. A true and correct

copy of the Notice for the May 21, 2020 meeting is attached hereto as Exhibit L. The purpose of

the meeting, as stated in the notice, was to discuss Levine’s potential removal as an officer and

various other items of business including the termination of PsyBio’s Retainer Agreement with

CMD.

       40.     At 9:00 p.m. on May 21, 2020, Corbin called in to the conference line and no one

else appeared at the meeting. During the May 21, 2020 officers’ meeting, because the previous

actions that Carmel and Levine had taken in attempting to dissolve the company, terminate his

officer positions, and remove him as a director were not proper, Corbin terminated Levine as

President, CEO and Chairman. CMD was also terminated as PsyBio’s counsel.

                                            COUNT I

(Breach of Fiduciary Duty on Behalf of Corbin, Individually, Against Levine and Carmel)

       41.     Corbin realleges and incorporates by reference the allegations contained in

paragraphs 1 through 40 of this Complaint as if fully set forth herein.

       42.     As directors of PsyBio, Levine and Carmel owed fiduciary duties of care and

loyalty, honesty and good faith to PsyBio and its shareholders, including Corbin.

       43.     As directors, Levine and Carmel were required to act in the best interests of

PsyBio and its shareholders and were prohibited from acting in their own self-interest to the

detriment of PsyBio and its shareholders, including Corbin.

       44.     Because Levine and Carmel were either directly interested in or had a conflict of

interest with respect to the improper dilution of Corbin’s interests, their action vis-à-vis



                                                12
    Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 13 of 18 PageID #:13




dissolving the company, then rescinding the dissolution, but removing Corbin from his positions

as officer and director while at the same time establishing a new, competing entity, were

knowing and deliberate breaches of their fiduciary duties.

       45.     If, as suspected, revenue realized through investment in and/or monetization of

the business were diverted to Defendants’ new venture, neither Levine nor Carmel attempted to

obtain approval from any disinterested director of shareholder.

       46.     As a direct and proximate result of Levine and Carmel breaching their fiduciary

duties by dissolving PsyBio, revising PsyBio, diluting Corbin’s interests, terminating Corbin as

an officer, removing Corbin as a director and diverting PsyBio’s revenues, including investor

capital, to a new competing entity, PsyBio was hugely devalued, with the losses resulting from

that devaluation shouldered by Corbin.

       47.     Carmel, Levine, Nathan and Carmel, Milazzo & Feil have benefitted by

knowingly receiving the benefits of Carmel and Levine’s breaches of fiduciary duties, either by

increased equity in PsyBio or as shareholders of the competing entity established by Levine and

Carmel.

       WHEREFORE, Corbin individually requests judgment in his favor and against Levine

and Carmel for actual damages in an amount in excess of $75,000 to be determined at trial, plus

punitive damages in an amount to be determined at trial, plus interest, costs of suit and such

other relief as the Court deems just and proper.


                                            COUNT II

 (Breach of Fiduciary Duty on Behalf of PsyBio, Derivatively, Against Levine and Carmel)

       48.     Corbin realleges and incorporates by reference the allegations contained in

paragraphs 1 through 47 of this Complaint as if fully set forth herein.

                                                   13
    Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 14 of 18 PageID #:14




       49.       As directors of PsyBio, Levine and Carmel owed fiduciary duties of care and

loyalty, honesty and good faith to PsyBio and its shareholders, including Corbin. Corbin was a

shareholder at the time of the transactions complained of herein.

       50.       As directors, Levine and Carmel were required to act in the best interests of

PsyBio and its shareholders and were prohibited from acting in their own self-interest to the

detriment of PsyBio and its shareholders, including Corbin.

       51.       Because Levine and Carmel were either directly interested in or had a conflict of

interest with respect to the improper dilution of Corbin’s interests, their action vis-à-vis

dissolving the company, then rescinding the dissolution, but removing Corbin from his positions

as officer and director while at the same time establishing a new, competing entity, were

knowing and deliberate breaches of their fiduciary duties. Levine and Carmel were acting in their

own self-interest and were not acting in good faith or in the interests of PsyBio or the other

shareholders.

       52.       Demand by Corbin that the board rescind the wrongful conduct or bring claims

against Levine and Carmel would have been futile because neither Carmel nor Levine were

disinterested.

       53.       If, as suspected, revenue realized through investment in and/or monetization of

the business were diverted to Defendants’ new venture, neither Levine nor Carmel attempted to

obtain approval from any disinterested director of shareholder.

       54.       As a direct and proximate result of Levine and Carmel breaching their fiduciary

duties by attempting to dissolve PsyBio, diluting Corbin’s interests, terminating Corbin as an

officer, removing Corbin as a director and diverting PsyBio’s revenues, including investor

capital, to a new competing entity, PsyBio was hugely devalued, with the losses resulting from



                                                14
     Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 15 of 18 PageID #:15




that devaluation shouldered by the shareholders, including Corbin.

        55.     Carmel, Levine, Nathan and Carmel, Milazzo & Feil have benefitted by

knowingly receiving the benefits of Carmel and Levine’s breaches of fiduciary duties, either by

increased equity in PsyBio or as shareholders of the competing entity established by Levine and

Carmel.

        56.     This derivative action is not a collusive one to confer jurisdiction that the Court

would otherwise lack. Any effort by Corbin to obtain the desired action from Carmel and Levine

would have been futile as neither Levine nor Carmel are disinterested and were, at all times,

acting in their self-interests.

        WHEREFORE, Corbin derivatively on behalf of PsyBio requests judgment in his favor

and against Levine and Carmel for actual damages in an amount in excess of $75,000 to be

determined at trial, plus punitive damages in an amount to be determined at trial, plus interest,

costs of suit and such other relief as the Court deems just and proper.

                                           COUNT III

 (Conspiracy to Breach Fiduciary Duty on Behalf of Corbin, individually, against Levine,
                     Carmel, Carmel, Milazzo & Feil, and Nathan)

        57      Corbin realleges and incorporates by reference the allegations contained in

paragraphs 1 through 55 of this Complaint as if fully set forth herein.

        57.     There was a meeting of the minds between and among the Defendants to commit

the wrongful acts against Corbin described herein.

        58.     Defendants took action in furtherance of their conspiracy by unlawfully removing

Corbin as an officer and director, and by improperly diluting Corbin’s ownership interest in

PsyBio or diverting assets and corporate opportunities to a competing entity, as described herein.

        59.     Corbin has been damaged as a direct and proximate cause of Defendants’

                                                15
    Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 16 of 18 PageID #:16




conduct.

       WHEREFORE, Corbin individually requests judgment in his favor and against Levine,

Carmel, Carmel, Milazzo & Feil, and Nathan, for actual damages in an amount in excess of

$75,000 to be determined at trial, plus punitive damages in an amount to be determined at trial,

plus interest, costs of suit and such other relief as the Court deems just and proper.

                                            COUNT IV

(Conspiracy to Breach of Fiduciary Duty on Behalf of PsyBio, Derivatively, Against Levine
                                     and Carmel)

       60.     Corbin realleges and incorporates by reference the allegations contained in

paragraphs 1 through 59 of this Complaint as if fully set forth herein.

       61.     There was a meeting of the minds between and among the Defendants to commit

the wrongful acts against Corbin described herein.

       62.     Defendants took action in furtherance of their conspiracy by unlawfully removing

Corbin as an officer and director, and by improperly diluting Corbin’s ownership interest in

PsyBio or diverting assets and corporate opportunities to a competing entity, as described herein.

       63.     PsyBio has been damaged as a direct and proximate cause of Defendants’

conduct.

       WHEREFORE, Corbin derivatively on behalf of PsyBio requests judgment in his favor

and against Levine and Carmel for actual damages in an amount in excess of $75,000 to be

determined at trial, plus punitive damages in an amount to be determined at trial, plus interest,

costs of suit and such other relief as the Court deems just and proper.




                                                 16
    Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 17 of 18 PageID #:17




                                             Respectfully submitted,

                                             RICHARD CORBIN


                                             By:    /s/ Howard L. Teplinsky
                                                    One of His Attorneys


Howard L. Teplinsky – 6197501
Katherine A. Grosh – 6277577
Roenan Patt – 6309884
LEVIN GINSBURG
180 N. LaSalle Street, Suite 3200
Chicago, IL 60601
Tel: 312-368-0100
Fax: 312-368-0111
hteplinsky@lgattorneys.com
kgrosh@lgattorneys.com
rpatt@lgattorneys.com




                                        17
    Case: 1:20-cv-03885 Document #: 1 Filed: 07/02/20 Page 18 of 18 PageID #:18




                                      VERIFICATION

       I, Richard Corbin, affirm under penalties of perjury that the statements contained in

the foregoing Complaint are true and correct and as to such allegations made on information

and belief, Corbin states that the verily believes them to be true.



                                                           /s/ Richard Corbin




                                               18
